Title: From Thomas Jefferson to James Dinsmore, 28 June 1807
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Dear Sir
                            
                            Washington June 28. 07.
                        
                        Mr. Barry is engaged in some painting for this house & the Capitol, and tells me he can get a crate of
                            window glass here for Monticello; & he thinks it safest that he should cut it here & pack it because it will be so
                            much less liable to break in small plates than great ones. I must therefore get you to cut models of the circular panes in
                            stiff writing paper & inclose them to me by the return of the post, writing on each model how many panes will be wanting
                            of that size & form. I suppose that 2. models will answer for the 4. pediment semicircular windows, and two more for the
                            5. semicircles of the Greenhouse. for the windows of the Greenhouse it will be sufficient to state in writing the size of
                            the panes, & for the skylight of the dome the diameter of the center pane. however you will be a better judge on
                            inspection of all the sashes how many models may be necessary. as mr Barry cannot work in the house while the family &
                            so much company will be in it, he will not go on to Monticello till late in September. I salute you with my best wishes.
                        
                            Th: Jefferson
                            
                        
                    